Dewey, J.
Many of the questions raised by this bill of exceptions are similar to those presented by the case of Williams, who was jointly indicted with Wilson for the same burglarious entry and larceny. To this extent they have been considered, and the reasons for overruling them stated, in that case. The reason for associating Mr. Farrar, as counsel in the case, with the district attorney, is more fully stated in this case.
There is, however, one ground of exception taken in this case which is peculiar, and which, in our view, will require us to set aside the verdict. After submitting to the inspection of the jury the various tools and implements found in the possession of the defendant, the government offered evidence to prove, that the ward of a certain key thus found was made and fitted by the defendant to open the door of the Lancaster Bank building. This was objected to on the pan *591of the defendant, but admitted by the court. We do not perceive any principle upon which this evidence was competent. It was evidence in relation to a distinct and independent transaction, not properly the subject of investigation upon this trial, and was calculated to prejudice the jury against the defendant.

Exceptions sustained and new trial granted.